ACKNOWLEDGMENTS
The present application is being examined under the pre-AIA  first to invent provisions. 

The Examiner acknowledges receipt of the amendment filed 4/20/22 wherein claims 1-26 were canceled and claim 32 was amended.

RESPONSE TO APPLICANT’S AMENDMENT
The Applicant's arguments and/or amendment filed 4/20/22 to the rejection of claims 27-31, 33, and 34 made by the Examiner under 35 USC 112 (first and second paragraphs) have been fully considered and deemed persuasive because Applicant amended the claims to overcome the rejections.  Therefore, the said rejections are hereby WITHDRAWN.

READY FOR ALLOWANCE, NON-ELECTED CLAIMS WITHDRAWN WITHOUT TRAVERSE
This application is in condition for allowance except for the presence of claims 35 and 36 directed to Groups II and III, respectfully, in the restriction requirement mailed 8/18/20 were non-elected without traverse.  Group I (pending claims 27-34) was the elected invention.  Accordingly, claims 35 and 36 have been cancelled (see ‘Examiner’s Amendment below).

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows.
	Please cancel claims 35 and 36.

ALLOWABLE CLAIMS
Claims 27-34 are allowable over the prior art of record.  In particular, the claims are distinguished over the prior art of record because the prior art neither anticipates nor renders obvious a method of monitoring prostate cancer treatment as set forth in independent claim 27.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        May 6, 2022